OPINION OF THE COURT
Per Curiam.
Order, dated November 15, 2007, insofar as appealed from, reversed, without costs, that branch of tenants’ motion seeking leave to amend their answer to assert a defense founded upon Multiple Dwelling Law § 302-a is granted, and the proposed amended answer is deemed served, upon condition that tenants, within 10 days after service of a copy of this order with notice of entry, deposit $53,076.60 with the Clerk of the Civil Court, an amount representing the rent allegedly due landlord at the time of tenants’ motion. Upon tenants’ failure to comply with this condition, the order appealed from is affirmed, without costs.
Leave to amend pleadings is to be freely given, absent a showing of prejudice or surprise (see CPLR 3025 [b]; Edenwald Contr. Co. v City of New York, 60 NY2d 957, 959 [1983]). Here, there was no showing of prejudice or surprise resulting from the elderly tenants’ delay in formally seeking leave to amend their pro se answer to assert the “fundamental” defense relating to the applicability of the rent forfeiture provisions of Multiple Dwelling Law § 302-a (see Cretans Assn. ‘Omonoia’ Inc. v Perkis, 4 Misc 3d 136[A], 2004 NY Slip Op 50830[U] [2004]). Notably, tenants properly and timely asserted the statutory defense in a companion nonpayment proceeding subsequently commenced by landlord to recover possession of another apartment leased by tenants in the same building, and indicated their intention to assert the statutory defense in this proceeding by way of an “Annex to Answer” served and filed, albeit without authorization, within one month of the commencement of this proceeding. Nor were tenants’ moving papers unreliable or insufficient to support the defense (see Peach Parking Corp. v 346 W. 40th St., LLC, 52 AD3d 260 [2008]). We thus exercise our discretion and grant tenants’ amendment request, upon *38their compliance with the rent deposit requirement of Multiple Dwelling Law § 302-a (3) (c), as indicated above.
McKeon, EJ., and Heitler, J., concur.